711 N.W.2d 369 (2006)
474 Mich. 1091
HOMER TOWNSHIP, Plaintiff/Counter-Defendant-Appellee/Cross-Appellant,
v.
BILLBOARDS BY JOHNSON, INC., Defendant/Counter-Plaintiff-Appellant/Cross-Appellee.
Docket No. 130039 & (45), COA No. 256216.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the October 27, 2005 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.